Title: To George Washington from Thomas Bullitt, 18 October 1755
From: Bullitt, Thomas
To: Washington, George

 

Sir
Alexandria Octobr 18th 1755

Having Recd your Orders Shall Comply with them[.] As to Sending Sub[alter]ns Commands up to you I see no Hopes of doing it for I have not Recd but two Men from any of the Recruiting officers Ordered to Rendevous at Alexandria Since Capt. Wagoners Departure. Mr Triplep has Recruited One man & I am Satisfied has bin at no Small Expence[.] I have about Ten men In Town Seven Whereof I Recruited I have Let my Brother have money to Recruit a Subn Command and shall be Greatly Oblig’d to you to Let me Know by the First Opertunity Whether there is any Hopes of his Giting an Ensigns or Lieuts. Commision, upon his Recruiting the Compliment of men In one Fortnight that is Ordered to be Rais’d by a Subn (or in any short time after he has Got th⟨illegible⟩ so I Expect Mr McCarty & he Will March in about a Fortnight with Thirty men I this Instant Furnish’d them with Money and sent them Rec[ruitin]g As to my Accts with the Country you was so Kind as to promise to Git them Settled with the Committed[.] I shall State them And by the First Opertunity Enclose them to you & Hoping youl Excuse me for giving you the Trouble of Giting them Settled I am with Respect your Most Obedient Humble Servt

Thos Bullitt


P.S. Sir If the Service will admit of My going to Wmburgh Shortly hope youl Give me Leave also to Go One Fortnight Recruiting as I am Satisfyed I Can Get Nigh thirty Men I am Yours &c.

